  Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 1 of 14 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 LOGMEIN, INC., ROBERT M.                                   :   SECURITIES EXCHANGE ACT OF
 CALDERONI, SARA C. ANDREWS,                                :   1934
 STEVEN J. BENSON, ITA BRENNAN,                             :
 MICHAEL J. CHRISTENSON, EDWIN J.                           :   JURY TRIAL DEMANDED
 GILLIS, DAVID J. HENSHALL, PETER J.                        :
 SACRIPANTI, and WILLIAM R. WAGNER,                         :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against LogMeIn, Inc. (“LogMeIn or the

“Company”) and the members of the LogMeIn board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of LogMeIn by affiliates of Francisco Partners and Evergreen Coast

Capital Corp. (the “Buyout Group”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on January 17, 2020 with the United States Securities and
  Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 2 of 14 PageID #: 2



Exchange Commission (“SEC”) and disseminated to Company stockholders.                 The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Logan Merger Sub, Inc. (“Merger Sub”), a wholly-owned subsidiary of Logan Parent,

LLC (an affiliate of the Buyout Group), will merge with and into LogMeIn, with LogMeIn

surviving the merger and becoming a wholly owned subsidiary of Logan Parent, LLC (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the

companies entered into (the “Merger Agreement”), each LogMeIn common share issued and

outstanding will be converted into the right to receive $86.05 (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked LogMeIn stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and the financial analyses conducted

by the financial advisor of the Company, J.P. Morgan Securities LLC (“J.P. Morgan”), in support

of its fairness opinion, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to LogMeIn stockholders or, in the event the




                                                 2
  Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 3 of 14 PageID #: 3



Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because LogMeIn in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of LogMeIn common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Defendant Robert M. Calderoni has served as a member of the Board since

February 2017 and is currently the Chairman of the Board.

        11.     Defendant Sara C. Andrews has served as a member of the Board since April 2018.

        12.     Defendant Steven J. Benson has served as a member of the Board since October

2004.

        13.     Defendant Ita Brennan has served as a member of the Board since November 2018.

        14.     Defendant Michael J. Christenson has served as a member of the Board since

August 2010.


                                                   3
     Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 4 of 14 PageID #: 4



        15.    Defendant Edwin J. Gillis has served as a member of the Board since November

2007.

        16.    Defendant David J. Henshall has served as a member of the Board since February

2017.

        17.    Defendant Peter J. Sacripanti has served as a member of the Board since February

2017.

        18.    Defendant William R. Wagner has served as a member of the Board since 2015 and

is currently the President and Chief Executive Officer.

        19.    Defendant LogMeIn is incorporated in Delaware and maintains its principal offices

at 320 Summer Street, Boston, MA 02210.          The Company’s common stock trades on the

NASDAQ Stock Exchange under the symbol “LOGM.”

        20.    The defendants identified in paragraphs 10-18 are collectively referred to herein as

the “Individual Defendants” or the “Board.”

        21.    The defendants identified in paragraphs 10-19 are collectively referred to herein as

the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        22.    LogMeIn provides a portfolio of cloud-based communication and collaboration,

identity and access, and customer engagement and support solutions. It enables people to connect

with each other worldwide to drive meaningful interactions, deepen relationships, and create better

outcomes for individuals and businesses. The Company offers GoToConference, a video and audio

conferencing solution; GoToMeeting, a product for online meetings, sales demonstrations, and

collaborative gatherings; GoToTraining, an online training product for interactive training

sessions; GoToWebinar, a do-it-yourself Webinar product for organizations; Grasshopper


                                                4
  Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 5 of 14 PageID #: 5



telephony solution; Jive, a cloud-based phone service; join.me, join.me pro, and join.me business,

which are online meeting and screen sharing services; and OpenVoice, a reservation-less audio

conferencing service. It also provides Bold360 and BoldChat, an omni-channel engagement

platform and live chat service respectively; Bold360 ai, an automated customer service;

RescueAssist, GoToAssist Corporate, and GoToAssist Seeit, which are easy-to-use cloud-based

remote support solutions; LogMeIn Rescue, a remote support and customer care service; and

LogMeIn Rescue+Mobile and Rescue Lens that are Web-based remote support services. In

addition, the company offers LogMeIn Central, a Web-based management console; GoToMyPC

that enables mobile workstyles; LogMeIn Pro, a remote access service; and LastPass, a password

management and single sign on solution. It serves enterprise customers, small and medium

businesses, IT service providers, mobile carriers, customer service centers, OEMs, and consumers.

The Company was formerly known as 3am Labs, Inc. and changed its name to LogMeIn, Inc. in

March 2006. LogMeIn was founded in 2003 and is headquartered in Boston, Massachusetts with

additional locations in North America, South America, Europe, Asia, and Australia.

       23.     On December 17, 2019, LogMeIn announced the Proposed Transaction:

               BOSTON, Dec. 17, 2019 (GLOBE NEWSWIRE) -- LogMeIn, Inc.
               (NASDAQ: LOGM), a leading provider of cloud-based
               connectivity, today announced that it has entered into a definitive
               agreement (or the “Agreement”) to be acquired in a transaction led
               by affiliates of Francisco Partners, a leading technology-focused
               global private equity firm, and including Evergreen Coast Capital
               Corporation (“Evergreen”), the private equity affiliate of Elliott
               Management Corporation (“Elliott”), for $86.05 per share in cash.
               The all-cash transaction values LogMeIn at an aggregate equity
               valuation of approximately $4.3 billion.

               Under the terms of the Agreement, LogMeIn shareholders will
               receive $86.05 in cash for each share of LogMeIn’s common stock
               they hold. This consideration represents a premium of
               approximately 25% to LogMeIn’s unaffected closing stock price on
               September 18, 2019, the last trading day before a media report was



                                                5
Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 6 of 14 PageID #: 6



         published speculating about a potential sale process. The Board of
         Directors of LogMeIn approved the Agreement and recommended
         that shareholders vote in favor of the transaction.

         “This transaction acknowledges the significant value of LogMeIn
         and provides our stockholders with a meaningful and certain cash
         offer at a compelling premium,” said Bill Wagner, President and
         Chief Executive Officer of LogMeIn. “Together, Francisco Partners
         and Evergreen are committed to addressing the unique needs of both
         our core and growth assets. We believe our partnership with
         Francisco Partners and Evergreen will help put us in a position to
         deliver the operational benefits needed to achieve sustained growth
         over the long term.”

         “LogMeIn has a compelling product portfolio and leadership in the
         Unified Communications and Collaboration, Identity, and Digital
         Engagement markets,” said Andrew Kowal, Senior Partner at
         Francisco Partners. “We look forward to working with Bill and the
         leadership team at LogMeIn to accelerate growth and product
         investment organically and inorganically.”

         “This investment builds on the strength of our infrastructure and
         security software franchise and we are thrilled to partner with the
         company to achieve its long-term strategic vision,” added Dipanjan
         “DJ” Deb, co-founder and CEO of Francisco Partners.

         “We have deep appreciation for the LogMeIn franchise and
         leadership team from our long-term involvement in the business,”
         said Elliott Partner Jesse Cohn and Portfolio Manager Jason
         Genrich. “We look forward to partnering with Bill and the entire
         executive leadership team alongside Francisco Partners on the next
         phase of growth and value creation for LogMeIn as a private
         company.”

         Christine Wang, Principal at Francisco Partners also commented,
         "We are excited to invest in LogMeIn and support its mission to
         deliver best-in-class software solutions to the modern workforce.”

         The transaction is expected to close in mid-2020, subject to
         customary closing conditions, including the receipt of stockholder
         and regulatory approvals.

         The definitive agreement for the transaction includes a customary
         45-day “go-shop” period which permits LogMeIn and its advisors
         to actively solicit alternative acquisition proposals, and potentially
         enter negotiations with other parties that make alternative



                                           6
     Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 7 of 14 PageID #: 7



               acquisition proposals. LogMeIn will have the right to terminate the
               definitive agreement to accept a superior proposal subject to the
               terms and conditions of the definitive agreement. There can be no
               assurance that this process will result in a superior proposal, and
               LogMeIn does not intend to disclose developments with respect to
               the solicitation process unless and until its Board of Directors makes
               a determination requiring further disclosure.

               Qatalyst Partners and J.P. Morgan Securities LLC are acting as
               financial advisors to LogMeIn, and Latham & Watkins LLP is
               serving as the company’s legal advisor.

               Mizuho Bank, Ltd. is acting as lead financial advisor and Barclays,
               Deutsche Bank Securities, Jefferies LLC, and RBC Capital Markets
               are acting as co-financial advisors to Francisco Partners and
               Evergreen with Paul Hastings LLP, Kirkland & Ellis LLP, and
               Gibson, Dunn & Crutcher LLP serving as legal advisors. Barclays,
               RBC Capital Markets, Deutsche Bank Securities, Jefferies Finance
               LLC, and Mizuho Bank, Ltd. have provided committed debt
               financing for the transaction.

                                               ***

        24.    The Board is recommending to the Company’s shareholders to vote in favor of the

Proposed Transaction. It is therefore imperative that LogMeIn’s stockholders are provided with

the material information that has been omitted from the Proxy Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests prior to the

forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Proxy Statement

        25.    On January 17, 2020, LogMeIn filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or



                                                 7
  Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 8 of 14 PageID #: 8



omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning LogMeIn Financial Projections

       26.     The Proxy Statement fails to provide material information concerning financial

projections prepared by LogMeIn management and relied upon by J.P. Morgan in its analyses. The

Proxy Statement indicates that in connection with the rendering of its fairness opinion, the

Company prepared certain non-public financial forecasts (the “Company Projections”) and

provided them to the Board and the financial advisor with forming a view about the stand-alone

valuation of the Company. Accordingly, the Proxy Statement should have, but fails to provide,

certain information in the projections that LogMeIn management provided to the Board and the

financial advisors. Courts have uniformly stated that “projections … are probably among the most

highly-prized disclosures by investors. Investors can come up with their own estimates of discount

rates or [] market multiples. What they cannot hope to do is replicate management’s inside view

of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203

(Del. Ch. 2007).

       27.     For the Company Projections provided to the Buyout Group, the Proxy Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics for

fiscal years 2019 through 2025: Non-GAAP Revenue, Non-GAAP Operating Income, Adjusted

EBITDA, Adjusted Free Cash Flow, Unlevered Free Cash Flow Pre SBC Excluding One-Time

Cash Charges, Unlevered Free Cash Flow Pre SBC, and Unlevered Free Cash Flow Post SBC, but

fails to provide line items used to calculate these metrics or a reconciliation of these non-GAAP




                                                8
    Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 9 of 14 PageID #: 9



metrics to their most comparable GAAP measures, in direct violation of Regulation G and

consequently Section 14(a). Proxy Statement at 69.

       28.    When a company discloses non-GAAP financial measures in a proxy statement that

were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       29.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is calculated.
              Accordingly, a clear description of how this measure is calculated,
              as well as the necessary reconciliation, should accompany the
              measure where it is used. Companies should also avoid
              inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or other
              non-discretionary expenditures that are not deducted from the
              measure. 1

       30.    Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 9
 Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 10 of 14 PageID #: 10



          31.   With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the line items used to calculate Unlevered Free Cash Flow Post SBC for fiscal

years 2020 to 2025; (ii) the inputs and assumptions underlying the range of discount rates ranging

from 7.75% to 8.75%, (iii) range of terminal asset values for the Company and the basis for

applying a perpetual growth rate range between 2.0% and 3.0%; and (iv) the Company’s estimated

2019 fiscal year-end total net debt. Proxy Statement at 67.

          32.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          33.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          34.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.




                                                 10
 Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 11 of 14 PageID #: 11



       35.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analyses that were prepared by J.P. Morgan and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       36.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       37.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       38.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and




                                                  11
 Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 12 of 14 PageID #: 12



omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   The Individual Defendants acted as controlling persons of LogMeIn within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of LogMeIn, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of LogMeIn, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

          41.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          42.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of LogMeIn, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains



                                                 12
 Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 13 of 14 PageID #: 13



the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       43.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       45.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       46.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;


                                                 13
 Case 1:20-cv-00098-UNA Document 1 Filed 01/22/20 Page 14 of 14 PageID #: 14



          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: January 22, 2020                            RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  14
